JOSEPH, P.J.
Plaintiff entered into a construction contract with ifendant on or about November 1,1972. At that time aintiff was registered under ORS 701.055. When is action was brought, plaintiff was not registered, lie trial court granted defendant's motion for sum-gary judgment, and plaintiff appeals.
On September 13,1975, ORS 701.065 was amended provide:
"(1) A builder may not file a lien or bring or maintain in any court of this state a suit or action for compensation for the performance of any work or for the breach of any contract which is subject to this chapter, unless he was registered under this chapter at the time he filed the lien or commenced the suit or action.”
ie question before us is: Does the statute as amend-in 1975 apply to actions filed after the effective date the statute if the action arises out of a contract tered into before the effective date of the amend-snt? The answer is: Yes. Mahana v. Miller, 281 Or 77, 573 P2d 1238 (1978).
Affirmed.